DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant. The independent claims all require a device, system, or method to “generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of smokeless gunpowder according to a spatial gradient of the smokeless gunpowder local electric field distribution.” Examiner has found several prior art references that address the replicate matching material required, but not the specific need to “generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of smokeless gunpowder according to a spatial gradient of the smokeless gunpowder local electric field distribution.” Smokeless gunpowder is required in this device. No other references to smokeless gunpowder were found in analogous art. For these reasons, the above listed claims of this application are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All prior art listed but not cited represents the closest allocable prior art that teaches some, but not all of the required limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858